Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Objections
	Claims 22 and 27 are objected to.  The limitation “the organic electric element is are selected” as recited in each of claims 22 and 27 should be amended to --the organic electric element is selected--.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 7, 8, 10, 12, 13, 26 and 27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cai et al. (CN-108912063).
Claims 7, 8 and 10: Cai et al. teaches compound 7, which has the structure 
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
(page 4 of Cai et al.).  As applied to formula 1 of claim 7, compound 7 has variable X1 equal to O, variable a equal to zero (or alternatively variable a is equal to 9 and all R1 groups are equal to hydrogen), variable L3 is equal to a single bond, variable L1 is equal to p-phenylene, variable Ar1 is equal to a C17 aryl group, variable L2 is equal to a single bond, and variable Ar2 is equal to phenyl.  Compound 7 also anticipates formula 3 of claim 8 and formula 3-1 of claim 10 with variable X11 equal to O, variable L11 is equal to p-phenylene, variable Ar11 is equal to a C17 aryl group, variable L12 is equal to a single bond, and variable Ar12 is equal to phenyl.  

Claims 26 and 27: One having ordinary skill in the art understands that the organic light-emitting diodes taught by Cai et al. would inherently require a driver so as to drive the device, thereby anticipating claims 26 and 27.

Claim 7 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee (US 2015/0001489).
Compound 2-19 of Lee (whose structure is taught on page 7), anticipates formula 1 of claim 7.  Specifically, in compound 2-19, variable X1 is equal to S, two sets of adjacent R1 groups forming a 6-membered benzene ring, the remaining R1 groups are equal to hydrogen, variable a is equal to 9, variables L1-L3 are equal to a single bond, and variables Ar1 and Ar2 are equal to phenyl.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly 
Claims 1, 3, 21, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 2015/0001489).
Claims 1 and 3: Lee teaches organic light emitting devices which are comprised of an anode, a cathode facing the anode, and an emission layer which comprises a compound represented by chemical formula 1 and a compound represented by chemical formula 2 (abstract).  The compounds of chemical formulae 1 and 2 are employed as host materials in an emission layer comprising a phosphorescent dopant [Ir(ppy)3, referred to as D1, paragraph 0089].  While Lee does not exemplify a device which comprises a compound satisfying formula 1 and a compound satisfying formula 2, it would have been obvious to one having ordinary skill in the art to have prepared an organic light-emitting element which comprises a first host material satisfying formula 1 and a second host material satisfying formula 2 of claim 1 given the overall teachings of Lee.  Specifically, Lee teaches 24 preferred compounds which satisfy chemical formula 1 and 20 preferred compounds which satisfy chemical formula 2.  Compound 2-19 satisfies the limitations of formula 1 of claim 1 and compounds 1-19 and 1-20 satisfy the limitations of formula 2 of claim 1.  Any of the combinations of preferred first host and second host materials are obvious selections, including the selection of compound 2-19 with compound 1-19 and the selection of compound 2-19 with compound 1-20.  As applied to formula 1 of claim 1, compound 2-19 has variable X1 equal to S, two sets of adjacent R1 groups forming a 6-membered benzene ring, the remaining R1 groups being equal to hydrogen, variable a being equal to 9, variables L1-L3 being equal to a single bond, and variables Ar1 and Ar2 being equal to phenyl.  As applied to formula 2 of claim 1, compound 1-19 has variables L4 and L5 equal to single bonds, variables Ar4 and Ar5 equal to phenyl, variable L6 being equal to a C24 arylene group (a terphenyl-substituted phenylene group), and variable Ar6 equal to a C18 aryl group (triphenylene).  As applied to formula 2 of claim 1, compound 1-20 has variables L4-L6 equal to single bonds, variables Ar4 and Ar5 equal to phenyl, and variable Ar6 being equal to a C24 arylene group (a triphenylene-substituted phenylene group) which is further substituted by -L’-N(Ra)(Rb) a and Rb being equal to phenyl.  Devices comprising compounds 1-19 or 1-20 with compound 1-20 as host materials with Ir(ppy)3 as a phosphorescent dopant satisfy all of the limitations of independent claim 1.  Compound 2-19 also satisfies all of the limitations of formula 1-D of claim 3 with the variables being the same as recited in claim 1.
Claims 21 and 22: Lee teaches that the organic light-emitting diodes taught therein may be employed in an active matrix organic light emitting diode (AMOLED) when employed in an AMOLED, the anode of the light-emitting element is electrically coupled to a transistor which is a control unit, thereby satisfying claim 21.  AMOLEDs are organic light emitting diodes which satisfy claim 22. Additionally, one having ordinary skill in the art understands that the organic light-emitting diodes taught by Lee would require a driver so as to drive the device, thereby satisfying claims 26 and 27.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 2015/0001489) in view of Jung et al. (US 2016/0149141), as applied to claim 1.
While Lee does not explicitly teach that the organic electroluminescent devices taught therein further comprise a layer for improving the luminous efficiency which is located on one side of the first or second electrode, the side not facing the organic material layer as required by claim 12, it would have been obvious to one having ordinary skill in the art to have prepared a device which includes such a layer given the teachings of Jung et al.  Lee and Jung et al. are combinable because they are from the same field of endeavor, namely, organic electroluminescent devices.  Jung et al. teaches organic light-emitting devices which comprises a capping layer which is positioned in the same manner required by claim 23 as shown in figures 2-4.  Lee et al. teaches that the presence of the capping layer may improve the external emission efficiency based on the principle of constructive interference (paragraph 0310).  For this reason, it would have been obvious to one of ordinary skill in the art to have included a layer which satisfies the limitations of claim 23 in the devices taught by Lee.

Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 2015/0001489) in view of Youn et al. (US 2018/0166644), as applied to claim 1.
.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Cai et al. (CN-108912063).
Claim 7: Cai et al. teaches compound 7, which anticipates claim 7 as described above.  In the preparation examples, the inventive compounds taught by Cai et al. are prepared by the general reaction

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

as taught in paragraph 0076.
	To prepare compound 7 above, one having ordinary skill in the art would have found it obvious to prepare the boronic ester compound shown above where R is equal to phenyl and R1 is equal to 
    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
 since it follows the same reaction scheme as the one shown directly above.  Such a compound satisfies all of the limitations of formula 1 of claim 1 with the variables being the same as taught in claim 7 above with the exception that variable Ar2 is equal to a phenyl group which is substituted by a boron group.

23 is rejected under 35 U.S.C. 103 as being unpatentable over Cai et al. (CN-108912063) in view of Jung et al. (US 2016/0149141), as applied to claim 12.
While Cai et al. does not explicitly teach that the organic electroluminescent devices taught therein further comprise a layer for improving the luminous efficiency which is located on one side of the first or second electrode, the side not facing the organic material layer as required by claim 12, it would have been obvious to one having ordinary skill in the art to have prepared a device which includes such a layer given the teachings of Jung et al.  Cai et al. and Jung et al. are combinable because they are from the same field of endeavor, namely, organic electroluminescent devices.  Jung et al. teaches organic light-emitting devices which comprises a capping layer which is positioned in the same manner required by claim 23 as shown in figures 2-4.  Lee et al. teaches that the presence of the capping layer may improve the external emission efficiency based on the principle of constructive interference (paragraph 0310).  For this reason, it would have been obvious to one of ordinary skill in the art to have included a layer which satisfies the limitations of claim 23 in the devices taught by Cai et al.

Claims 24 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Cai et al. (CN-108912063) in view of Youn et al. (US 2018/0166644), as applied to claim 12.
While Cai et al. does not teach that the light-emitting diodes taught therein may be comprised of more than one emission layer which is separated by one or more charge generation layers as required by claims 19 and 20, the preparation of a tandem, while OLED would have been obvious to one having ordinary skill in the art given the teachings of Youn et al.  Cai et al. and Youn et al. are combinable because they are from the same field of endeavor, namely, organic electroluminescent devices.  Youn et al. teaches that tandem OLEDs have a high level of luminescence and longer lifespan due to higher reliability compared to single OLEDs (paragraph 0003).  The OLED devices taught by Youn et al. satisfy the layer sequence required by claim 19 and 20.  One having ordinary skill in the art would understand that multi-layered OLED devices could be prepared using the layers described by Cai et al. and would have been motivated to prepare tandem OLEDs for the reasons provided by Youn et al., thereby satisfying claims 24 and 25.

Allowable Subject Matter
1-L6 are each independently selected from one of formulae b-1 through b-13.  The compounds taught by Lee do not satisfy this limitation as they required single bonds for at least linkers L1-L5.  Additionally, Lee does not teach or suggest compounds which satisfy formulae 2-A to 2-L of claim 4 or the specific compounds recited in claims 5 and 6.  The compound taught by Cai et al. does not satisfy the limitations for both variables Ar11 and Ar12 as recited in claim 9 and is not one of the specific compounds recited in claim 11.  Last, Cai et al. does not teach a light emitting layer which comprises a compound of formula 3 and a compound of formula 4 as required by claim 14.  Claims 15-17 are allowable by virtue of their dependency on claim 14. 

Relevant Art Cited
	Additional prior art documents which are relevant to Applicants invention can be found on the attached PTO-892 form.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S LOEWE whose telephone number is (571)270-3298.  The examiner can normally be reached on M-F 8AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571) 272-1302.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Robert S Loewe/Primary Examiner, Art Unit 1766